Case 5:20-cv-00086-LGW-BWC Document 12 Filed 10/14/20 Page 1 of 2

                                                                            FILED
                                                                 John E. Triplett, Acting Clerk
                                                                  United States District Court

                                                              By mgarcia at 8:53 am, Oct 14, 2020
Case 5:20-cv-00086-LGW-BWC Document 12 Filed 10/14/20 Page 2 of 2
